Citation Nr: 0701690	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran 







INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970. He was stationed in Vietnam from July 1969 to May 1970. 
This matter comes on appeal from a February 2003 rating 
decision by the Chicago VA Regional Office.


REMAND

The veteran maintains that he has PTSD due to stressors he 
experienced when he was stationed in Vietnam. Specifically, 
he avers that he was subject to mortar and rocket attacks 
while providing security for military advisors. VA medical 
records show that he has received treatment for a psychiatric 
disorder diagnosed as PTSD. Confirmation of the veteran's 
claimed stressors is necessary, however, before a final 
decision by the Board on the question at issue. 

Accordingly, the case is REMANDED for the following actions:

1.  After appropriate authorization from 
the veteran, obtain copies of any 
pertinent medical records from the Hines 
VA Medical Center which are not already 
associated with the claims file.  

2.  All appropriate development should be 
conducted in order to attempt to 
corroborate the veteran's claimed 
stressors in service. (See transcript of 
the May 4, 2006 hearing). In particular, 
any reports documenting that the 
veteran's unit of assignment in Vietnam, 
Co. D, 3d MP Bn, FLC, FMFPAC, was exposed 
to rocket and/or mortar attacks during 
the period he served as documented in his 
personnel records.  Include copies of 
personnel records that show the veteran's 
service dates, duties, and units of 
assignment, etc.

3.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to military 
service, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD as a result 
of his military service.  The claims file 
must be made available to, and reviewed 
by, the examiner prior to the requested 
study.  The examiner should indicate 
whether the veteran fits the DSM-IV 
criteria for a diagnosis of PTSD and, if 
he does, render a medical opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the diagnosed PTSD, or any other 
current psychiatric disorder,  is a 
result of the established stressors in 
service. Reasons and bases for all 
conclusions should be provided.

4.  After completion of all appropriate 
development, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claims are 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


